The Honorable Jerry Bookout State Senator P.O. box 415 Jonesboro, AR  72101
Dear Senator Bookout:
This is in response to your request for an opinion on whether Act 224 of 1983 (A.C.A. 6-17-204 (1987)) has ever been repealed.
While a legitimate question may have been raised in this regard following publication of the 1987 supplement to Volume 4 of the Arkansas Code of 1987 Annotated, it is my opinion that the question is resolved by the 1989 Supplement to Volume 4.  Act 224 of 1983, in my opinion, remains in effect.
Act 224 of 1983 appears as part of Subchapter 2 of Chapter 17 of Volume 4 of the Code.  (A.C.A. 6-17-204 (1987)).  The 1987 Supplement to Volume 4 stated, however, under the publisher's notes, that the former Subchapter 2 was repealed by Act 687 of 1987.  According to the publisher's notes, the "former subchapter" was derived from, inter alia, "6-17-204, Acts 1982, No. 224, 1, 2; A.S.A. 1947, 80-1258.1, 80-1258.2".
The repealing language of Act 687 of 1987 should be noted in this regard. Section 6 of Act 687 states:
  Act 714 of 1971, as amended, the same being Arkansas Statutes 80-1256 through 80-1260, as well as all laws and parts of laws in conflict with this Act are hereby repealed.
Since Act 224 of 1983 appeared in the former Arkansas statutes as A.S.A. 80-1258.1 and 80-1258.2, it apparently was assumed that the Act was repealed by the above language of Section 6 of Act 687 of 1987.
The 1989 Supplement to Volume 4 of the Code now states, under the publisher's notes to Subchapter 2, that the former 6-17-201 —6-17-203, 6-17-205, and 6-17-206 were repealed by Act 687 of 1987.  Section 6-17-204 (the codification of Act 224 of 1983), is not mentioned as having been repealed.  It may therefore reasonably be concluded that the codification of Act 224 as6-17-204 in the main volume of the Code reflects the current state of the law.  The Code has been adopted as a re-enactment of the laws and the statutory portion of the Code has the effect of statutes enacted by the General Assembly.  See A.C.A. 1-2-101 and1-2-102.   All acts and amendments to acts of a general and permanent nature in effect on December 31, 1989 have, with some exceptions, been repealed.1
See Act 990 of 1989, Section 4(a).  It is also significant to note that the Arkansas Supreme Court has, on at least one occasion, attached significance to the action of the compilers of the statutes.  See, e.g., Forby v. Fulk, Judge, 214 Ark. 175, 181,214 S.W.2d 920 (1948).
It is therefore my opinion, in light of the foregoing, that Act 224 of 1983 is still the law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1  The exceptions include acts that have been expressly continued, improperly or erroneously omitted, or changed or modified in an unauthorized manner. See Act 990 of 1989, Section 4(a)(1)(3).